Citation Nr: 1746713	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-32 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for systemic lupus erythematosus (lupus).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from January 1978 to October 1980.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in February 2016.  A transcript of that proceeding has been associated with the claims file.

This appeal was remanded for additional development in April 2016.  To the extent possible that development has been completed and the case has been returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

A motion to advance this appeal on the Board's docket has been raised by the Veteran's representative in an October 2017 motion.  The undersigned is granting the motion and advancing the appeal on the docket based upon serious illness.  38 C.F.R. § 20.900(c) (2017).


FINDING OF FACT

The evidence does not show that the Veteran's lupus disability manifested during service or within one year of service, and is against finding that his lupus disability is related to service.  


CONCLUSION OF LAW

Lupus was not incurred in service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a December 2010 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.  Additionally, the Veteran was provided a hearing before the undersigned VLJ in February 2016.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This case was remanded in April 2016 to obtain outstanding VA medical records, outstanding private medical records and obtain an addendum opinion regarding the Veteran's lupus.  In May 2016, the RO sent the Veteran a letter requesting he identify and authorize the release of any pertinent records; however the Veteran did not respond to that request.  An addendum opinion was obtained in August 2016.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection for Lupus

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including lupus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  In the instant case, there is no presumed service connection because the probative evidence of record demonstrates that the Veteran's lupus disability did not manifest to a compensable degree within one year of service and, indeed, was not diagnosed until several years after service.  See August 2007 record from U.C. Davis Health System, noting the Veteran's report of being diagnosed with lupus 15 years prior (approximately 1992).

In the April 2016 remand, the Board observed that there may be outstanding private medical records that could help substantiate the Veteran's claim regarding the onset of his lupus, and directed the RO to request the Veteran authorize the release of any outstanding medical records.  As noted above, the Veteran did not respond to the RO's May 2016 request.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has a current diagnosis of lupus.  Additionally, the Veteran cited instances of in-service medical treatment as manifestations of lupus.  There are conflicting medical opinions on whether the Veteran's reported symptoms were in fact symptoms of lupus; though given that the in-service element in this case is contingent on the nexus opinions of record, the Board will concede the in-service element.  Thus the first and second Hickson elements are met.  See, e.g., April 2011 VA examination report, August 2012 statement, and February 2016 Hearing Transcript, pp. 3-4.  

The pertinent inquiry is whether the Veteran's lupus is related to service, and there are conflicting medical opinions on this matter.  The Veteran submitted a private opinion from Dr. B. W. with his original service connection claim in July 2010.  Dr. B. W. listed excerpts of the Veteran's service treatment records and opined that it appeared "fairly clear" that the Veteran manifested signs, symptoms and clinical issues consistent with his subsequent diagnosis of lupus.  He reasoned that the Veteran's various respiratory, intestinal, and joint problems were best explained as a response to lupus.  He added that it seemed "quite possible" that lupus was the mysterious affliction responsible for the Veteran's childhood hospitalization.

An April 2011 VA opinion from Dr. E. H. opined that the Veteran's lupus was not related to service.  She observed that the Veteran's symptoms during service were not consistent with lupus, and that the Veteran had normal chest, pelvic, and bilateral knee x-rays during service, adding that the Veteran's established diagnoses throughout service resolved after appropriate treatment.  Dr. E. H. further explained that lupus usually manifests with thrombocytopenia (decreased platelets), low leukocyte count, and anemia; however the Veteran's blood count, liver function, and kidney functions were all normal.  She also noted that lupus also usually manifests by protein or sugar in the urine, yet the Veteran's urine testing was normal.  

The Veteran submitted a January 2012 letter from Dr. L. C. which noted that the Veteran's joint problems during service had been attributed to chondromalacia and patellar subluxation, and later lupus.  She noted that other in-service symptoms could have been unrelated to undiagnosed lupus, but that she did not see evidence from the older records that a diagnosis of lupus was considered or that the Veteran was specifically evaluated for it.  Dr. L. C. concluded it was not possible for her to determine whether the Veteran had lupus during the 1970s based on the available details in the Veteran's medical records.  

The Veteran also submitted letters from Dr. T. A. in April 2013 and May 2014; however neither letter offered an opinion regarding the relationship between the Veteran's lupus and his military service.

During the pendency of the remand, the RO obtained an addendum opinion from Dr. E. H. in August 2016.  Dr. E. H. began her opinion by stating that she had reviewed Dr. B. W.'s July 2010 opinion, Dr. L. C.'s January 2012 opinion, the Veteran's medical records, and his assertions regarding lupus flares during service.  She explained that the combination of blood and urine tests (including anemia and abnormal kidney and liver function), signs and symptoms (including fatigue and fever, joint pain, skin lesions, Raynaud's phenomenon, shortness of breath, chest pain, dry eyes, and headaches), and physical examination findings is what results in a diagnosis of lupus.  Dr. E. H. observed that the Veteran's service treatment records contained no evidence that his disease began during active duty, noting that the Veteran's complete blood count, liver function test, and kidney test were within normal limits, and that his urine test was negative for protein or glucose.  She also reported that chest and abdomen x-rays were normal, and that a September 1980 orthopedic consultation indicated a diagnosis of chondromalacia.  From this analysis she concluded that it was less likely than not that the Veteran's lupus was incurred in or caused by the claimed inservice injury, event or illness.  

In light of the foregoing opinions, the Board concludes that the evidence is against a finding that the Veteran's lupus manifested during or is otherwise related to service.  Although Dr. B. W.'s opinion demonstrates he reviewed the Veteran's service treatment records, the rationale is devoid of any meaningful analysis.  Dr. B. W. recounted entries of service records and concluded that it appeared "fairly clear" that the Veteran's respiratory, intestinal, and joint problems were consistent with his later diagnosis of lupus.  Notably, Dr. B. W.'s opinion did not indicate what symptoms were known manifestations of lupus; rather, he opined that generalized respiratory, intestinal, and joint problems were "signs, symptoms, and clinical issues" consistent with lupus.  Moreover, Dr. B. W. did not address the normal lab findings in the Veteran's service treatment records.

On the contrary, Dr. E. H.'s opinion identified the diagnostic means by which lupus was identified by listing and explaining several physical findings as well as laboratory testing results, evaluated the evidence of record in light of those factors, and rendered an opinion based on a clear rationale that is consistent with the evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).

The Board considered the Veteran's statements that his lupus manifested during service or resulted therefrom.  See August 2012 statement, February 2016 Hearing Transcript, pp. 3-5.  However the Veteran has not been shown to have the requisite medical expertise to comment on a complex medical question of that nature; thus, the Board affords more weight to Dr. E. H.'s August 2016 opinion.  Layno v. Brown, 6 Vet. App. 465 (1994).  

For these reasons, the Board finds that Dr. E. H.'s August 2016 opinion to be the most probative evidence of record regarding the relationship between the Veteran's lupus and his military service.  Accordingly, the third Hickson element is not met and the Veteran's claim must be denied.


ORDER

Entitlement to service connection for lupus is denied.



____________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


